' El Juez Presidente Se. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Rafael Arce Rollet, á nombre de Don Ramón Díaz Delgado, contra negativa del Registrador de la Propiedad de Caguas á cancelar una hipoteca.
Resultando que por escritura pública otorgada en la. ciudad de Caguas ante el abogado y notario de la misma Don Rafael Arce Rollet, en diez y seis de mayo último, Don Pedro Orea,sitas y Muñoz, de estado casado, y co-merciante de aquella Ciudad, otorgó carta de pago y cancelación total á favor de Don Ramon Díaz Delgado, de un crédito hipotecario, por la suma de 600 dollars, que le había facilitado en calidad de préstamo al inte-rés del uno y medio por ciento mensual,, y cuya suma satisfizo el deudor en billetes de Banco, y a la- presencia del Notario autorizante y testigos, declarando, además, que nada le debía por concepto de intereses; y que pre-sentada una copia de dicha escritura en el Registro de la Propiedad de Caguas, para la cancelación de la hipo-teca, la denegó el Registrador por los motivos que expresó en la nota que puso al pie de dicho documento, la que copiada literalmente, dice así:
“Denegada la inscripción á, que sé refiere el documento que precede, y tornada en su lugar la anotación preventiva por ciento veinte días,' al folio 102 del tomo 9o. de Aguas Buenas, finca 41*8, anotación letra A.; y al margen de las inscripciones 6a., 6a. 9a. y 4a. de las fincas 86, 107 y 82 y 398 á los folios 186, 33 vto., 36 y 248 vto. de los tomos 2o., 3o., 12 y 8o de Aguas Buenas, por el defecto insub-sanable de que siendo la hipoteca que es objeto de dicho documento un bien inmueble que corresponde á la sociedad de gananciales, ha otorgado la cancelación de la referida hipoteca solo Don Pedro Orca-sítas Muñoz sin el -consentimiento de su esposa, que es imprescin-dible bajo pena de nulidad en tal acto de enajenación. — Caguas 31 de Mayo de 1905&wkey;S. Abella Bastón. — El Registrador.”
Resultando que contra esta nota ha interpuesto el abo-*189gado Don Rafael Arce Rollet, á nombre de Don Ramón Díaz Delgado, el presente recurso gubernativo, para que-se revoque y se. ordene al Registrador que proceda á la inscripción de dicha escritura, con las costas.
Considerando que con arreglo al artículo 159 del Có-digo Civil Revisado, el marido no puede enagenar- los bienes inmuebles de la sociedad conyugal, sin el consen-timiento de la mujer, bajo pena de nulidad; y que exis-tiendo en el presente caso las mismas- razones que el legislador tuvo pre&ente para establecer aquella prohi-bición, puesto que por la cancelación de un crédito hipo-tecario, lo mismo que por la enajenación de cualquiera, inmueble, perteneciente á la sociedad conyugal, se la desapodera de un derecho real, en el cual puede estar interesada la mujer, y por consiguiente, debe entenderse aplicable en el presente caso la prohibición establecida por el artículo citado del vigente Código Civil, por el conocido principio ó aforismo jurídico de que donde exis-te la misma razón de la ley, debe existir la misma dispo-sición del derecho.
Considerando por tanto, que no habiendo intervenido en la escritura de que se trata, la esposa de Don Pedro Orcasitas y Muñoz, para prestar su consentimiento con la cancelación de la hipoteca, adolece dicha escritura de un defecto insubsanable, que impide su inscripción en el Registro de la Propiedad.
Se confirma la nota denegatoria puesta por el Registra-dor de la Propiedad de Caguas al pié de la escritura de que se trata en el presente recurso, y devuélvasele el do-cumento presentado, con copia de la presente resolución, para su conocimiento y demás efectos consiguientes-.

Confirmada.

Jueces concurrentes: Sres. Hernández, Pigueras y Mac Leaiy.
*190El Juez Asociado Sr. Wolf, no intervino en la resolu-ción de este caso.